Order entered May 11, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01277-CR

                           FELIPE DEJESUS BLANCO, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80771-2015

                                           ORDER
         The Court GRANTS appellant’s section motion for extension of time to file appellant’s

brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE